Citation Nr: 0718825	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service- connected type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran had active duty service from February 1969 to 
September 1970.  He is the recipient of the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

The Board observes that, in his February 2005 substantive 
appeal, the veteran requested a hearing before a Veterans Law 
Judge to be held at the local VA office.  However, in March 
2005, he indicated that he no longer wanted a hearing and 
requested that his case be prepared for the Board.  
Therefore, the veteran's request for a Board hearing is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim.

2.  Hypertension is not etiologically related to service-
connected type II diabetes mellitus.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of 
service-connected type II diabetes mellitus.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in June 2004, prior 
to the initial unfavorable AOJ decision issued in August 
2004.
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to secondary 
service connection, the Board observes that the VCAA notice 
issued in June 2004 informed the veteran of the type of 
evidence necessary to establish service connection; how VA 
would assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
Specifically, the June 2004 letter advised the veteran that 
he may be entitled to service connection for complications of 
diabetes, to include hypertension, if such are present and 
related to diabetes.  However, the notice did not 
specifically inform the veteran of the "fourth element," 
i.e., to provide any evidence in his possession that pertains 
to the claim. 

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The June 2004 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and provided examples of the types of evidence that 
could be submitted, or that VA would obtain or assist in 
obtaining.  As he has submitted medical evidence to support 
his contention that his hypertension is secondary to, or was 
aggravated by, his diabetes, the Board finds that the veteran 
understood the evidence required to support his claim and 
that he should submit any evidence he believed relevant.  For 
these reasons, the Board concludes that the failure to 
provide a fully VCAA compliant notice was harmless, and that 
to decide the appeal would not be prejudicial to the veteran.   

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, neither the VCAA letter nor any 
subsequent communication from the RO to the veteran advised 
him of the evidence necessary to establish entitlement a 
disability rating or to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been satisfied in 
this case.  Therefore, the Board finds that delaying 
appellate review by providing additional VCAA letters to the 
veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA treatment records, 
private medical records, and a July 2004 VA examination 
report were reviewed by both the RO and the Board in 
connection with adjudication of his claim.      

Additionally, the veteran was afforded a VA examination in 
July 2004 in order to adjudicate his secondary service 
connection claim.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the veteran's claim without further development.  
Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.
II. Analysis

The veteran contends that his hypertension was aggravated by 
high blood sugar levels in 1992-1995 at the onset of his 
diabetes.  Therefore, he claims that service connection is 
warranted for such disability on a secondary basis.  The 
Board observes that the veteran does not allege that his 
claimed hypertension is related to service on a direct or 
presumptive basis.  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the June 2004 VCAA letter advised the 
veteran that he may be entitled to service connection for 
hypertension if such was present and related to diabetes 
mellitus.  Moreover, as the veteran has specifically argued 
in his appeal that his hypertension was aggravated by his 
diabetes, and has submitted medical evidence regarding the 
onset and development of both his type II diabetes mellitus 
and hypertension to support that contention, the Board finds 
that the veteran understood the evidence required to support 
his claim as contemplated by the regulation.  Therefore, 
there is no prejudice in the Board considering the regulation 
changes in adjudicating the veteran's service connection 
claim.  See Bernard, supra at 393-94. 

Medical records show that the veteran has current diagnoses 
of type II diabetes mellitus and hypertension.  Diabetes was 
first diagnosed in a private medical record dated June 1994, 
and a diagnosis of hypertension was first indicated in an 
April 1996 private medical record.  Further, VA treatment 
records from August 1997 to July 2004, to include the July 
2004 VA examination, consistently note diagnoses of type II 
diabetes mellitus and hypertension. 

However, although hypertension was diagnosed almost two years 
after diabetes, medical records contain no indication or 
opinion that the veteran's hypertension developed as a result 
of, or was aggravated by, his type II diabetes mellitus.  
Moreover, after conducting a review of the claims file and a 
physical examination, to include checking blood pressure and 
blood glucose levels, the July 2004 VA examiner opined that 
the type II diabetes mellitus did not cause nor aggravate the 
veteran's hypertension. 

Thus, the only evidence of record that the veteran's 
hypertension is secondary to his type II diabetes mellitus is 
his own statements.  However, this is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In the absence of any competent evidence 
connecting the veteran's hypertension to his service-
connected type II diabetes mellitus, the Board concludes that 
service connection is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension secondary to service-connected type II diabetes 
mellitus.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected type II diabetes mellitus 
is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


